    Case 21-03003-sgj Doc 33 Filed 05/12/21                    Entered 05/12/21 21:26:55            Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03003 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 7, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Addendum to Plaintiff's Opposition to Defendant's Motion to Withdraw the
          Reference [Docket No. 31]


Dated: May 12, 2021
                                                      /s/ Esmeralda Aguayo
                                                      Esmeralda Aguayo
                                                      KCC
                                                      222 N Pacific Coast Highway, Suite 300
                                                      El Segundo, CA 90245


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03003-sgj Doc 33 Filed 05/12/21   Entered 05/12/21 21:26:55   Page 2 of 5



                             EXHIBIT A
           Case 21-03003-sgj Doc 33 Filed 05/12/21                        Entered 05/12/21 21:26:55              Page 3 of 5
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail


             Description                     CreditorName                  CreditorNoticeName                          Email
                                                                                                      michael.lynn@bondsellis.com;
                                                                      D. Michael Lynn, John Y.        john@bondsellis.com;
                                                                      Bonds, III, John T. Wilson, IV, john.wilson@bondsellis.com;
                                      Bonds Ellis Eppich Schafer      Bryan C. Assink, Clay M.        bryan.assink@bondsellis.com;
 Counsel for James Dondero            Jones LLP                       Taylor                          clay.taylor@bondsellis.com
 Financial Advisor to Official                                        Earnestiena Cheng, Daniel H Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors     FTI Consulting                  O'Brien                         Daniel.H.O'Brien@fticonsulting.com
                                                                      Melissa S. Hayward, Zachery MHayward@HaywardFirm.com;
 Counsel for the Debtor               Hayward & Associates PLLC       Z. Annable                      ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                                   Andrew Clubok, Sarah            andrew.clubok@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP            Tomkowiak                       sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                   Asif Attarwala, Kathryn K.      asif.attarwala@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP            George                          Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                   Jeffrey E. Bjork, Kimberly A.   jeff.bjork@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP            Posin                           kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                   Zachary.Proulx@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP            Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                                      mclemente@sidley.com;
                                                                      Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Counsel for Official Committee of                                    Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP               Dennis M. Twomey                dtwomey@sidley.com
                                                                                                      preid@sidley.com;
                                                                      Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel for Official Committee of                                    Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP               Chandler M. Rognes              crognes@sidley.com
 Counsel for James Dondero            Stinson LLP                     Deborah Deitsch-Perez           deborah.deitschperez@stinson.com




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
Case 21-03003-sgj Doc 33 Filed 05/12/21   Entered 05/12/21 21:26:55   Page 4 of 5



                             EXHIBIT B
                             Case 21-03003-sgj Doc 33 Filed 05/12/21           Entered 05/12/21 21:26:55          Page 5 of 5
                                                                        Exhibit B
                                                                  Adversary Service List
                                                                Served via First Class Mail

           Description                  CreditorName               CreditorNoticeName                   Address1               City     State      Zip
                                                           D. Michael Lynn, John Y. Bonds, III,
                                    Bonds Ellis Eppich     John T. Wilson, IV, Bryan C. Assink, 420 Throckmorton Street,
 Counsel for James Dondero          Schafer Jones LLP      Clay M. Taylor                       Suite 1000                 Fort Worth   TX      76102
 Counsel for UBS Securities LLC                                                                 555 Eleventh Street, NW,
 and UBS AG London Branch           Latham & Watkins LLP   Andrew Clubok, Sarah Tomkowiak Suite 1000                       Washington DC        20004
 Counsel for UBS Securities LLC                                                                 330 North Wabash
 and UBS AG London Branch           Latham & Watkins LLP   Asif Attarwala, Kathryn K. George    Avenue, Ste. 2800          Chicago      IL      60611
 Counsel for UBS Securities LLC                                                                 355 S. Grand Ave., Ste.
 and UBS AG London Branch           Latham & Watkins LLP   Jeffrey E. Bjork, Kimberly A. Posin 100                         Los Angeles CA       90071
 Counsel for UBS Securities LLC
 and UBS AG London Branch           Latham & Watkins LLP   Zachary F. Proulx, Jamie Wine       885 Third Ave.              New York     NY      10022-4834
                                                                                               3102 Oak Lawn Avenue,
 Counsel for James Dondero          Stinson LLP            Deborah Deitsch-Perez               Suite 777                   Dallas       TX      75219




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
